DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.





Election/Restrictions
Applicants reply on 11/04/2021 has been considered and the restriction requirement mailed on 08/20/2021 has been withdrawn.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 10, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishigami (US PgPub No. 2004/0263625). 
Regarding claim 1, Ishigami teaches an image capture control method (figure 4; image capture control method), comprising: obtaining, in a posture changing process of an image capture device, a plurality of reference images captured by the image capture device (figure 3 item 106); for each of the plurality of reference images, determining a salient region by performing saliency detection (figure 3 item 106 and abstract and paragraph 0061; object region and tracking), and determining at least one evaluation parameter based on the salient region and a preset image composition rule (figure 3 item 107; determining at least one evaluation parameter based on the salient region and a preset image composition rule; which is sent to item 108 from item 107); determining a target image among the plurality of reference images based on the at least one evaluation parameter of each of the plurality of reference images (figure 3 item 106 and abstract and paragraph 0061; object region and tracking); and setting, based on a first posture of the image capture device when capturing the target image, a second posture of the image capture device for capturing other images (paragraph 0061 rotating cameras thereby setting, based on a first posture of the image capture device when capturing the target image, a second posture of the image capture device for capturing other images).

claim 3, as mentioned above in the discussion of claim 1, Ishigami teaches all of the limitations of the parent claim.  Additionally, Ishigami teaches wherein the preset image composition rule includes at least one image composition rule (paragraphs 0061, 0085 – 0087, and 0091 – 0092; functions); and for each of the plurality of reference images, the determining of the at least one evaluation parameter includes: determining a first evaluation parameter of the salient region in the reference image based on each of the at least one image composition rule (paragraphs 0061, 0085 – 0087, and 0091 – 0092; functions); and determining the at least one evaluation parameter of the reference image by performing weighted summation on the first evaluation parameter corresponding to each of the at least one image composition rule (paragraphs 0007, 0061, 0080, 0085 – 0087, and 0091 – 0092; functions and combining wherein determining the at least one evaluation parameter of the reference image by performing weighted summation on the first evaluation parameter corresponding to each of the at least one image composition rule).

Regarding claim 10, Ishigami teaches an image capture control device (figures 3 and 12), comprising at least one storage medium storing a set of instructions for image capture control (figure 3 and 12; at least one storage medium storing a set of instructions for image capture control); and at least one processor in communication with the at least one storage medium, wherein during operation, the at least one processor executes the set of instructions (figure 3 and 12; at least one processor in communication with the at least one storage medium, wherein during operation, the at least one processor executes the set of instructions) to: obtain, in a posture changing process of the image capture 

Regarding claim 12, as mentioned above in the discussion of claim 10, Ishigami teaches all of the limitations of the parent claim.  Additionally, Ishigami teaches an wherein the preset image composition rule includes at least one image composition rule (paragraphs 0061, 0085 – 0087, and 0091 – 0092; functions); and for each of the plurality of reference images, to determine the at least one evaluation parameter, the at least one processor executes the set of instructions to: determine a first evaluation parameter of the salient region in the reference image based on each of the at least one image composition rule (paragraphs 0061, 0085 – 0087, and 0091 – 0092; functions); and 

Regarding claim 19, Ishigami teaches a mobile platform (figures 3 and 12; a mobile platform), comprising: a body (figures 3 and 12; a body); an image capture device to capture at least one image (figures 3 and 12; an image capture device to capture at least one image); and an image capture control device (figures 3 and 12; image capture control device), comprising: at least one storage medium storing a set of instructions for image capture control (figures 3 and 12; at least one storage medium storing a set of instructions for image capture control); and at least one processor in communication with the at least one storage medium, wherein during operation, the at least one processor executes the set of instructions  (figures 3 and 12; at least one processor in communication with the at least one storage medium, wherein during operation, the at least one processor executes the set of instructions) to: obtain, in a posture changing process of the image capture device, a plurality of reference images captured by the image capture device (figure 3 item 106); for each of the plurality of reference images, determine a salient region by performing saliency detection (figure 3 item 106 and abstract and paragraph 0061; object region and tracking); determine at least one evaluation parameter based on the salient region and a preset image composition rule .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 – 5 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami (US PgPub No. 2004/0263625) in view of Gosangi (US PgPub No. 2015/0098000).
Regarding claim 4, as mentioned above in the discussion of claim 3, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach wherein the at least one image composition rule includes at least one of a rule of thirds, a subject visual balance method, a golden section method, or a center symmetry method. Gosangi, on the other hand teaches wherein the at least one image composition rule includes at least one of a rule of thirds, a subject visual balance method, a golden section method, or a center symmetry method.
More specifically, Gosangi teaches wherein the at least one image composition rule includes at least one of a rule of thirds, a subject visual balance method, a golden section method, or a center symmetry method (paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Gosangi with the teachings of Ishigami because Gosangi teaches in at least paragraph 0021 that using the system will result in improved aesthetics thereby improving the imaging in Ishigami.

Regarding claim 5, as mentioned above in the discussion of claim 4, Ishigami in view of Gosangi teach all of the limitations of the parent claim.
Additionally, Gosangi teaches wherein the at least one image composition rule includes the rule of thirds, under which a reference image is imaginarily divides by two 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Gosangi with the teachings of Ishigami because Gosangi teaches in at least paragraph 0021 that using the system will result in improved aesthetics thereby improving the imaging in Ishigami.

claim 13, as mentioned above in the discussion of claim 12, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach wherein the at least one image composition rule includes at least one of a rule of thirds, a subject visual balance method, a golden section method, or a center symmetry method. Gosangi, on the other hand teaches wherein the at least one image composition rule includes at least one of a rule of thirds, a subject visual balance method, a golden section method, or a center symmetry method.
More specifically, Gosangi teaches wherein the at least one image composition rule includes at least one of a rule of thirds, a subject visual balance method, a golden section method, or a center symmetry method (paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Gosangi with the teachings of Ishigami because Gosangi teaches in at least paragraph 0021 that using the system will result in improved aesthetics thereby improving the imaging in Ishigami.

Regarding claim 14, as mentioned above in the discussion of claim 13, Ishigami in view of Gosangi teach all of the limitations of the parent claim.
Additionally, Gosangi teaches wherein the at least one image composition rule includes the rule of thirds, under which a reference image is imaginarily divides by two first trisection-lines along a length direction of the reference image and two second trisection-lines along a width direction of the reference image, forming four intersections (paragraph 0021 and figure 1; at least one image composition rule includes the rule of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Gosangi with the teachings of Ishigami because Gosangi teaches in at least paragraph 0021 that using the system will result in improved aesthetics thereby improving the imaging in Ishigami.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami (US PgPub No. 2004/0263625) in view of Yamazaki (US PgPub No. 2014/0049658).
Regarding claim 7, as mentioned above in the discussion of claim 1, Ishigami teaches all of the limitations of the parent claim.  

More specifically, Yamazaki teaches eliminating errors caused by at least one of lens distortion or a "jello" effect of the image capture device from each of the plurality of reference images (paragraphs 0006 and 0012; wobble shake distortion correction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Yamazaki with the teachings of Ishigami because to improve imaging in Ishigami by correcting for distortion.

Regarding claim 16, as mentioned above in the discussion of claim 10, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach eliminate errors caused by at least one of lens distortion or a "jello" effect of the image capture device from each of the plurality of reference images. Yamazaki, on the other hand teaches eliminate errors caused by at least one of lens distortion or a "jello" effect of the image capture device from each of the plurality of reference images.
More specifically, Yamazaki teaches eliminate errors caused by at least one of lens distortion or a "jello" effect of the image capture device from each of the plurality of reference images (paragraphs 0006 and 0012; wobble shake distortion correction).
.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami (US PgPub No. 2004/0263625) in view of Nakamura (US PgPub No. 2012/0212622).
Regarding claim 9, as mentioned above in the discussion of claim 1, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach wherein the setting of the second posture of the image capture device for capturing images includes: setting the second posture of the image capture device for capturing images by using a gimbal. Nakamura, on the other hand teaches wherein the setting of the second posture of the image capture device for capturing images includes: setting the second posture of the image capture device for capturing images by using a gimbal.
More specifically, Nakamura teaches wherein the setting of the second posture of the image capture device for capturing images includes: setting the second posture of the image capture device for capturing images by using a gimbal (paragraphs 0084 – 0085; setting the second posture of the image capture device for capturing images by using a gimbal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of 

Regarding claim 18, as mentioned above in the discussion of claim 10, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach a gimbal, wherein to set the second posture of the image capture device for capturing images, the at least one processor executes the set of instructions to: set the second posture of the image capture device for capturing images by using the gimbal. Nakamura, on the other hand teaches a gimbal, wherein to set the second posture of the image capture device for capturing images, the at least one processor executes the set of instructions to: set the second posture of the image capture device for capturing images by using the gimbal.
More specifically, Nakamura teaches a gimbal, wherein to set the second posture of the image capture device for capturing images, the at least one processor executes the set of instructions to: set the second posture of the image capture device for capturing images by using the gimbal (paragraphs 0084 – 0085; setting the second posture of the image capture device for capturing images by using a gimbal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Nakamura with the teachings of Ishigami because Nakamura teaches in at least paragraph 0084 - 0085 that using the system will result in improving the tracking characteristics thereby improving the imaging and/or tracking in Ishigami.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ishigami (US PgPub No. 2004/0263625) in view of Beard (US PgPub No. 2017/0300759).
Regarding claim 20, as mentioned above in the discussion of claim 19, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach wherein the mobile platform is an unmanned aerial vehicle, an unmanned vehicle, a handheld device, or a mobile robot. Beard, on the other hand teaches wherein the mobile platform is an unmanned aerial vehicle, an unmanned vehicle, a handheld device, or a mobile robot.
More specifically, Beard teaches wherein the mobile platform is an unmanned aerial vehicle, an unmanned vehicle, a handheld device, or a mobile robot (paragraph 0021 also figure 1 and 3A; wherein the mobile platform is an unmanned aerial vehicle, an unmanned vehicle, a handheld device, or a mobile robot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Beard with the teachings of Ishigami to have improved function of monitoring at various locations.

Allowable Subject Matter
Claims 2, 6, 8, 11, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject 
The following is a statement of reasons for the indication of allowable subject matter for claim 2:  “wherein for each of the plurality of reference images, the determining of the salient region by performing the saliency detection includes: performing Fourier transform on the reference image; obtaining a phase spectrum of the reference image based on a first result of the Fourier transform; and determining the salient region in each of the plurality of reference images by performing Gaussian filtering on a second result of inverse Fourier transform of the phase spectrum” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 6:  “wherein the at least one image composition rule includes the subject visual balance method; and for each of the plurality of reference images, the determining of the first evaluation parameter of the salient region in the reference image based on each of the at least one image composition rule includes: determining a normalized Manhattan distance based on coordinates of a center of the reference image, and coordinates of a center of the salient region, and coordinates of a centroid of the salient region; and determining the first evaluation parameter of the salient region with respect to the subject visual balance method based on the normalized Manhattan distance” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

claim 8:  “wherein the eliminating of the errors caused by at least one of the lens distortion or the "jello" effect of the image capture device includes: performing line-to-line synchronization on a vertical synchronization signal count value of each of the plurality of reference images and data of each of the plurality of reference images to determine motion information of each line of data in each of the plurality of reference images in an exposure process; generating a grid in each of the plurality of reference images through backward mapping or forward mapping; calculating the motion information by using an iterative method to determine an offset in coordinates at an intersection of the grid in the exposure process; and de-distorting each of the plurality of reference images based on the offset to eliminate the errors” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 11:  “wherein for each of the plurality of reference images, to determine the saliency region, the at least one processor executes the set of instructions to: perform Fourier transform on the reference image; obtain a phase spectrum of the reference image based on a first result of the Fourier transform; and determine the salient region in each of the plurality of reference images by perform Gaussian filtering on a second result of inverse Fourier transform of the phase spectrum” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 15:  “wherein the at least one image composition rule includes the subject visual balance method; and for each of the plurality of reference images, to determine the first evaluation parameter of the salient region, the at least one processor executes the set of instructions to: determine a normalized Manhattan distance based on coordinates of a center of the reference image, and coordinates of a center of the salient region, and coordinates of a centroid of the salient region; and determine the first evaluation parameter of the salient region with respect to the subject visual balance method based on the normalized Manhattan distance” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 17:  “wherein to eliminate the errors caused by at least one of the lens distortion or the "jello" effect of the image capture device, the at least one processor executes the set of instructions to: perform line-to-line synchronization on a vertical synchronization signal count value of each of the plurality of reference images and data of each of the plurality of reference images to determine motion information of each line of data in each of the plurality of reference images in an exposure process; generate a grid in each of the plurality of reference images through backward mapping or forward mapping; calculate the motion information by using an iterative method to determine an offset in coordinates at an intersection of the grid in the exposure process; and de-distort .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TSUNASHIMA (US patent No. 2007/0014432) teaches a system with evaluation of detected region and tracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
12/30/2021